

117 HR 1264 IH: Corporate Duty to Report Act of 2021
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1264IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Swalwell (for himself, Mr. Case, Mr. García of Illinois, and Ms. Norton) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to require corporations to report disbursements made by foreign nationals for purposes of disseminating campaign-related public communications and to inquire whether persons providing such disbursements are foreign nationals, and for other purposes.1.Short titleThis Act may be cited as the Corporate Duty to Report Act of 2021.2.Responsibilities of corporations relating to disbursements from foreign nationals for purposes of disseminating campaign-related public communications(a)Responsibilities described(1)In generalSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121) is amended—(A)by redesignating subsection (b) as subsection (c); and(B)by inserting after subsection (a) the following new subsection:(b)Responsibilities of corporations relating to disbursements from foreign nationals for purposes of disseminating campaign-Related public communications(1)Duties to report receipt of disbursements(A)RequirementIt shall be unlawful for a corporation which receives a disbursement and knows that the disbursement is made in whole or in part for purposes of disseminating a campaign-related public communication described in paragraph (3) and knows that the person providing the disbursement is a foreign national to fail to notify the Federal Bureau of Investigation of the receipt of the disbursement.(B)Good faith reliance on affirmation by person providing disbursementIt is an affirmative defense to an allegation that a corporation committed a violation of subparagraph (A) that the corporation relied in good faith on an affirmation by the person providing a disbursement described in such subparagraph that—(i)the disbursement is not made in whole or in part for purposes of disseminating a campaign-related public communication described in paragraph (3); or(ii)the person providing the disbursement is not a foreign national.(C)PenaltyA violation of subparagraph (A) shall result in a fine under title 18, United States Code, of not more than $1,000,000 for each such violation.(2)Duty to inquire whether disbursement is for campaign purposes and whether person providing disbursement is a foreign national(A)RequirementIt shall be unlawful for a corporation which receives a disbursement which is made in whole or in part for purposes of disseminating a public communication (as defined in section 301(22))—(i)to fail to inquire whether the communication is a campaign-related public communication described in paragraph (3); and(ii)if the corporation determines that the communication is a campaign-related public communication), to fail to inquire whether the person providing the disbursement is a foreign national.(B)Civil money penaltyA corporation which violates subparagraph (A) shall be subject to a civil money penalty in accordance with section 309, except that the amount of the penalty may not exceed $500,000 for each such violation.(3)Campaign-related public communications describedIn this subsection, a campaign-related public communication is—(A)a public communication (as defined in section 301(22)) which is funded in whole or in part with an independent expenditure; or(B)an electioneering communication described in section 304(f)(3)..(2)Effective dateThe amendments made by this section shall take effect upon the expiration of the 1-year period which begins on the date of the enactment of this Act.(b)Promulgation of regulationsNot later than one year after the date of enactment of this Act, the Federal Election Commission shall promulgate regulations providing additional indicators beyond the pertinent facts described in section 110.20(a)(5) of title 11, Code of Federal Regulations (as in effect on the date of enactment of this Act) that may lead a reasonable person to conclude that there is a substantial probability that the source of the funds solicited, accepted, or received is a foreign national, as defined in section 319(c) of the Federal Election Act of 1971 (52 U.S.C. 30121(c)), as redesignated by subsection (a)(1), or to inquire whether the source of the funds solicited, accepted, or received is a foreign national, as so defined. Regulations promulgated under the proceeding sentence shall also provide guidance to political committees and campaigns to not engage in racial or ethnic profiling in making such a conclusion or inquiry.